DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on December 22, 2020 have been entered.
Claims 1-24 have been cancelled.
Claims 25-35 have been added.

Response to Arguments
Applicant’s arguments filed on December 22, 2020 have been fully considered but are not persuasive. 

Applicant’s argument:
Subsequent to a comparative analysis of paragraphs 0022, 0026, 0051, 0088, 0079, 0087, FIG. 11, and FIG. 16A of Smith and the amended independent claim 25, the Applicant respectfully submits that the cited paragraphs of Smith fail to teach the creation of a differential view. The Applicant further submits that accordingly, the cited paragraphs of Smith fail to teach the following limitations claimed in newly added claim 25: 
programmatically implementing a first comparison, a second comparison, a third comparison, a fourth comparison; programmatically determining a first time delta, a second time delta, a difference in IP options field, a difference in TCP options field; programmatically updating the differential view with the first comparison, the second comparison, the third comparison, the fourth comparison, the first 
The Applicant respectfully notes that learned Examiner's assertion that the cited paragraphs of Smith fail to disclose the differential view disclosed in originally filed claim 1, and humbly submits that consequentially, the cited paragraphs of Smith fail to disclose the aforementioned limitations attributed to the newly added claim 25, which are directly based on and a logical extension of the differential view. 
Digressing to the cited paragraphs of Darisi, the Applicant respectfully submits that Column 5, Lines 46-53 of Darisi teach that when a packet is not found on the destination list, it is characterized as a dropped packet. Further, Column 5, Lines 46-53 of Darisi also teach a gap data structure that stores the sequence number of packets surrounding each gap. Further, that Column 5, Lines 46-53 of Darisi teach the dropped packet list as a list illustrating the packets that are in the source list but do not have a match in the destination list. 
Based on an analysis of Column 5, Lines 4-60 of Darisi, the Applicant respectfully submits that the said paragraph of Darisi is restricted to identifying packets that are in a source list but not in a destination list as dropped packets, and creating a dropped packet list indicative of the dropped packets. The Applicant further submits that in addition to identifying the dropped packets (i.e., the packets lost in transmission between a source computing device and a destination computing device, and vice versa), the newly added claim 25 teaches comparing an aggregated number of bytes transmitted from the source computing device and received at the destination computing device, and an aggregated number of bytes transmitted from the destination computing device and received at the source computing 
The Applicant further submits that Column 5 of Darisi is also silent on the aspect of determining a difference in TCP Options field of the data packets transmitted from the destination computing device and received at the source computing device. And therefore, the Applicant submits that Column 5 of Darisi is consequentially silent on the aspect of illustrating the difference in the TCP options field of the data packets transmitted from the source computing device to the destination computing device and vice versa, as a part of the differential view. 
And therefore, based on the aforementioned explanation, the Applicant respectfully submits that Column 5 of Darisi is silent on the aspect of the differential view 18 illustrating the third comparison, the fourth comparison, the first time delta, the second time delta, the difference in the IP options field of the data packets transmitted from the source computing device to the destination computing device and vice versa, and the difference in the TCP options field of the data packets transmitted from the source computing device to the destination computing device and vice versa.


Examiner’s response to applicant’s argument:
Examiner respectfully disagrees. Applicant argues that the new subject matter (“a first 

”) is not disclosed by Smith or Darisi without providing additional detail, however as presented below Darisi teaches first comparison, a second comparison, a third comparison, a fourth comparison  ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise {byte comparison} compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated); determining a first time delta, a second time delta ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c); anomaly at least as a part of the differential view ([Col. 5 Lines 1-15] Fig. 2 illustrates exemplary formats and content of a source list 18, a destination list 22, a dropped packet list 23 and a gap data structure 32 of the present invention) ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements);.
Examiner interprets identifying gaps teaches the first, second, third and fourth comparison. Examiner further interprets that packet loss, delay, jitter measurements as anomaly. 
([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.);

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 25-35 are rejected under 35 U.S.C. 103 as being un-patentable over Smith et al. (“Smith”, US 20090327903 A1) hereinafter Smith, in view of Darisi et al. (”Darisi”, US8004994B1) hereinafter Darisi, and further view of Ovsiannikov et al. (“Ovsiannikov”, US 20080181213 A1 ) hereinafter Ovsiannikov. 

Regarding 25, Smith teaches a computer-implemented system ([0004] Computer system) for generating a plurality of views indicative of at least one data flow between at least one source computing device and at least one destination computing device ([0022] FIG. 13 shows an example network topology visualization within a graphical user interface (GUI) of the system) ([0071] Fig. 11 FIG. 11 shows a system 1100 for visualizing a network topology and network flows over the network topology) ([0072] A network topology includes the network devices 1104, interfaces 1101 of the network devices 1104, and links 1103 between the various interfaces 1101.), 
a processor ([0063] Fig. 9 command processor); 
a memory module communicably coupled to said processor, said memory module storing computer program code, wherein said memory module and computer program code stored therein are configured, with the processor ([0063-0065] the command processor 903 communicates instructions to a system engine module)([0102] stored on a computer readable storage medium), to: 
generate a source view describing at least an inbound flow of data packets and outbound flow of data packets at said source computing device ([0079] FIG. 11, the system 1100 also includes a network flow collection management module 1115 defined to acquire network flow records from each device 1104 within the network 1102. The network flow records acquired from a given network device 1104 indicates the ingress and egress interfaces for network flows through the given network device 1104. As used herein, a network flow record corresponds to a record of network traffic flow information stored within a network device) ([0087-0088] network flows)([0089] Fig. 13 acquire network flow records from various network devices {source and destination}); 
2generate a destination view describing at least an inbound flow of data packets and outbound flow of data packets at said destination computing device ([0079] FIG. 11, the system 1100 also includes a network flow collection management module 1115 defined to acquire network flow records from each device 1104 within the network 1102. The network flow records acquired from a given network device 1104 indicates the ingress and egress interfaces for network flows through the given network device 1104. As used herein, a network flow record corresponds to a record of network traffic flow information stored within a network device) ([0087-0088] network flows)([0089] Fig. 13 acquire network flow records from various network devices {source and destination}); 
Smith does not explicitly teach generate a differential view describing said inbound flow of data packets at said source computing device and destination computing device, said outbound flow of data packets at said source computing device and said destination computing device; 
programmatically implement: 
a first comparison between an aggregate number of data packets transmitted from said source computing device and received at said destination computing device; 

a third comparison between an aggregate number of bytes transmitted from said source computing device and received at said destination computing device; and 
a fourth comparison between an aggregate number of bytes transmitted from said destination computing device and received at said source computing device; 
programmatically determine: 
a first time delta indicative of a time difference between transmission of said data packets from said source computing device and received of said data packets at said destination computing device; 
3a second time delta indicative of a time difference between transmission of said data packets from said destination computing device and received of said data packets at said source computing device; 
programmatically update said differential view with said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, said difference in IP options field, and said difference in TCP options field; 
determine an anomaly in transmission and received of said data packets at said source computing device and said destination computing device, based on at least one of said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, said difference in IP options field, and said difference in TCP options field; and 
4illustrate said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, said difference in IP options 

Darisi teaches generate a differential view describing said inbound flow of data packets at said source computing device and destination computing device, said outbound flow of data packets at said source computing device and said destination computing device ([Col. 5 Lines 4-60] FIG. 2 illustrates exemplary formats and content of a source list 18, a destination list 22, a dropped packet list 23 {differential view} and a gap data structure 32 of the present invention);  
programmatically implement: 
a first comparison between an aggregate number of data packets transmitted from said source computing device and received at said destination computing device ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise {byte comparison} compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated); 
a second comparison between an aggregate number of data packets transmitted from said destination computing device and received at said source computing device ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated); 
([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated); and 
a fourth comparison between an aggregate number of bytes transmitted from said destination computing device and received at said source computing device ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated); 
programmatically determine: 
a first time delta indicative of a time difference between transmission of said data packets from said source computing device and received of said data packets at said destination computing device ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c); 
3a second time delta indicative of a time difference between transmission of said data packets from said destination computing device and received of said data packets at said source computing device  ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c); 
([Col. 5 Lines 45-55] Fig. 2 When a packet is not found on the destination list, it is characterized as a dropped packet. A gap data structure 32 stores the sequence numbers of packets surrounding each gap. The dropped packet list 35 now stores all packets for which no explicit match can be found on the destination list of the destination monitor), 
determine an anomaly in transmission and received of said data packets at said source computing device and said destination computing device, based on at least one of said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, said difference in IP options field, and said difference in TCP options field ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements); and 
4illustrate said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, and said anomaly as at least a part of said differential view ([Col. 5 Lines 1-15] Fig. 2 illustrates exemplary formats and content of a source list 18, a destination list 22, a dropped packet list 23 and a gap data structure 32 of the present invention) ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements);.
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Darisi in order to generate the differential view utilizing the first, second, third and fourth comparison, and determine time differences and determine anomaly because it would help increase the accuracy of packet drop rate 

Smith does not explicitly teach a difference in IP Options field of said data packets transmitted from said source computing device and received at said destination computing device, and said data packets transmitted from said destination computing device and received at said source computing device; and a difference in TCP Options field of said data packets transmitted from said source computing device and received at said destination computing device, and said data packets transmitted from said destination computing device and received at said source computing device, said difference in IP options field, said difference in TCP options field, however 
Ovsiannikov  teaches a difference in IP Options field of said data packets transmitted from said source computing device and received at said destination computing device, and said data packets transmitted from said destination computing device and received at said source computing device ([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.); and 
a difference in TCP Options field of said data packets transmitted from said source computing device and received at said destination computing device, and said data packets transmitted from said destination computing device and received at said source computing device ([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.);
said difference in IP options field, said difference in TCP options field ([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.);
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Ovsiannikov in order to utilize differences in TCP and IP options fields because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Regarding 26, Smith, Darisi and Ovsiannikov teach the system as claimed in claim 25.  
Smith does not explicitly teach wherein said processor is further configured to perform a packet drop analysis on said transmission and received of said data packets at said source computing device and said destination computing device, based on at least one of said first comparison, said second comparison, said third comparison, and said fourth comparison, said processor further configured to illustrate said packet drop analysis as at least a part of said differential view, however
Darisi teaches wherein said processor is further configured to perform a packet drop analysis on said transmission and received of said data packets at said source computing device ([Col. 5 Lines 3-18]  exemplary formats and content of a source list 18, a destination list 22, a dropped packet list 23 and a gap data structure 32 of the present invention)
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Darisi in order to generate the differential view utilizing the first, second, third and fourth comparison, and determine time differences and determine anomaly because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Regarding 27, Smith, Darisi and Ovsiannikov teach the system as claimed in claim 25.  
Smith further teaches wherein said processor is further configured to trigger a display on a user interface accessible to a user ([0063] Fig. 9 The network engineer 101 is capable of interfacing with the network configuration tool 801 and the network monitoring tool 111 through a user interface 901.).

Smith does not explicitly teach said differential view incorporating said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, and said anomaly, however
Darisi teaches said differential view incorporating said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, and said anomaly ([Col. 5 Lines 45-55] Fig. 2 When a packet is not found on the destination list, it is characterized as a dropped packet. A gap data structure 32 stores the sequence numbers of packets surrounding each gap. The dropped packet list 35 now stores all packets for which no explicit match can be found on the destination list of the destination monitor), ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements) ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated) ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c);
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Darisi in order to generate the differential view utilizing the first, second, third and fourth comparison, and determine time differences and determine anomaly because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Smith does not explicitly teach said difference in IP options field, said difference in TCP options field, 
Ovsiannikov  teaches said difference in IP options field, said difference in TCP options field ([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.);
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Ovsiannikov  in order to utilize differences in TCP and IP options fields because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Regarding 28, Smith, Darisi and Ovsiannikov teach the system as claimed in claim 25.   
Smith does not explicitly teach wherein said processor is further configured to determine an aggregate number of data packets lost in a two-way transmission between said source computing device and said destination computing device, based on said first comparison and said second comparison, said processor further configured to determine an aggregate number of bytes lost in a two-way transmission between said source computing device and said destination computing device, based on said third comparison and said fourth comparison., however 
Darisi teaches wherein said processor is further configured to determine an aggregate number of data packets lost in a two-way transmission between said source computing device and said destination computing device, based on said first comparison and said second comparison, said processor further configured to determine an aggregate number of bytes lost in a two-way transmission between said source computing device and said destination computing device, based on said third comparison and said fourth comparison ([Col. 5 Lines 45-55] Dropped Package List in Fig.2 element 35, element 30 (compare)) ([Col. 5 Lines 45-55] Fig. 2 When a packet is not found on the destination list, it is characterized as a dropped packet. A gap data structure 32 stores the sequence numbers of packets surrounding each gap. The dropped packet list 35 now stores all packets for which no explicit match can be found on the destination list of the destination monitor), ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements) ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated) ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c);
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Darisi in order to generate the differential view utilizing the first, second, third and fourth comparison, and determine time differences and determine anomaly because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Regarding 29, claim 29 can be rejected with the same reasoning as claim 25.
Regarding 30, claim 30 can be rejected with the same reasoning as claim 26.
Regarding 31, claim 31 can be rejected with the same reasoning as claim 26.
Regarding 32, claim 32 can be rejected with the same reasoning as claim 28.
Regarding 33, claim 33 can be rejected with the same reasoning as claim 27.
Regarding 34, claim 34 can be rejected with the same reasoning as claim 25.
Regarding 35, Smith, Darisi and Ovsiannikov teach the computer-executable instructions as claimed in claim 34. 
Smith teaches trigger a display on a user interface accessible to a user ([0063] Fig. 9 The network engineer 101 is capable of interfacing with the network configuration tool 801 and the network monitoring tool 111 through a user interface 901);

Smith does not explicitly teach perform a packet drop analysis on said transmission and received of said data packets at said source computing device and said destination computing device, based on at least one of said first comparison, said second comparison, said third comparison, and said fourth comparison; 11illustrate said packet drop analysis as at least a part of said differential view; said differential view incorporating said first comparison, said second comparison, said third comparison, said fourth comparison, said first time delta, said second time delta, and said anomaly, determine an aggregate number of data packets lost in a two-way transmission between said source computing device and said destination computing device, based on said first comparison and said second comparison; and determine an aggregate number of bytes lost in a two-way transmission between said source computing device and said destination computing device, based on said third comparison and said fourth comparison, however 
Darisi teaches perform a packet drop analysis on said transmission and received of said data packets at said source computing device and said destination computing device, based on at least one of said first comparison, said second comparison, said third comparison, and said fourth comparison; 11illustrate said packet drop analysis as at least a part of said differential view ([Col. 5 Lines 3-18]  exemplary formats and content of a source list 18, a destination list 22, a dropped packet list 23 and a gap data structure 32 of the present invention);
([Col. 5 Lines 45-55] Fig. 2 When a packet is not found on the destination list, it is characterized as a dropped packet. A gap data structure 32 stores the sequence numbers of packets surrounding each gap. The dropped packet list 35 now stores all packets for which no explicit match can be found on the destination list of the destination monitor), ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements) ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated) ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c);
determine an aggregate number of data packets lost in a two-way transmission between said source computing device and said destination computing device, based on said first comparison and said second comparison; and determine an aggregate number of bytes lost in a two-way transmission between said source computing device and said destination computing device, based on said third comparison and said fourth comparison ([Col. 5 Lines 45-55] Dropped Package List in Fig.2 element 35, element 30 (compare)) ([Col. 5 Lines 45-55] Fig. 2 When a packet is not found on the destination list, it is characterized as a dropped packet. A gap data structure 32 stores the sequence numbers of packets surrounding each gap. The dropped packet list 35 now stores all packets for which no explicit match can be found on the destination list of the destination monitor), ([Col. 3 Lines 45-55] Fig. 1 measure many communication characteristics of the source DUT and destination DUT including packet loss, delay and jitter measurements) ([Col. 4 Lines 64 – Col. 5 Lines 3] The performance measurement software compares the source list 18 of source monitor 16 against the destination list 22 of destination monitor 20 to identify gaps in the destination list which may indicate the potential loss of a packet)([Col. 5 Lines 32-38] during a first analysis phase a bit-wise compare is performed between packets in the source list and packets in the destination list. A gap data structure 32 is generated) ([Col. 7 Lines 20-50] Figs. 4 and 5 Time stamps for sent and received packets 69c, 63c);
It would have been obvious to a person skilled in the art, before the effective filing date
of the invention, to modify Smith in view of Darisi in order to generate the differential view utilizing the first, second, third and fourth comparison, and determine time differences and determine anomaly because it would help increase the accuracy of packet drop rate measurements of data flows and provide more accurate delay measurement and better Quality of Services parameters.

Smith does not explicitly teach said difference in IP options field, said difference in TCP options field, 
Ovsiannikov  teaches said difference in IP options field, said difference in TCP options field ([0165-0168] Fig. 5A the tagging engine 510 includes functions, operations or logic, such as a comparator, for comparing a TCP option, IP header fields, and/or IP header options to a stored value or otherwise an expected value. In other embodiments, the comparator of the tagging engine 510 determines if a TCP option, IP header field, and/or IP option has a valid, applicable or otherwise useable value.);
It would have been obvious to a person skilled in the art, before the effective filing date
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444